Motion Granted in Part; Order filed March 3, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00764-CV
                                   ____________

  EDWARD J. SHERMAN AND EDWARD J. SHERMAN ENTERPRISES
     INC. D/B/A FIND IT APARTMENT LOCATORS & CITI HOMES,
                            Appellants

                                        V.

 DATRIL BOSTON AND APARTMENT EXPRESS, LLC D/B/A MR. DAY
                       RENTS, Appellees


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1020809

                                     ORDER

      Appellee’s brief was filed on February 4, 2015. Appellants filed a motion to
strike the brief on February 23, 2015. Appellee filed a combined brief in an attempt
to address both this appeal and a related appeal docketed under case number 14-14-
00124-CV, styled Datril Boston v. Bryce Daniel, Inc. d/b/a Fast & Free Real
Estate. These appeals have not been consolidated. Because there are different
parties in the two appeals, consolidation will not be ordered.

      Our record reflects that appellee Datril Boston is not represented by counsel.
Litigants who appear without counsel must comply with the applicable procedural
rules and are held to the same standards that apply to licensed attorneys. See
Mansfield State Bank v. Cohn, 573 S.W.2d 181, 185 (Tex. 1978); Steffan v. Steffan,
29 S.W.3d 627, 631 (Tex. App.—Houston [14th Dist.] 2000, pet. denied). No brief
has been filed on behalf of the corporate appellee, Apartment Express, LLC d/b/a Mr.
Day Rents. While appellee Datril Boston may appear pro se in his individual
capacity, he may not file a brief on behalf of the corporate appellee. Except for the
performance of ministerial tasks, corporations may appear and be represented only
by a licensed attorney. Kunstoplast of Am., Inc. v. Formosa Plastics Corp., U.S.A.,
937 S.W.2d 455, 456 (Tex. 1996); see also Dell Dev. Corp. v. Best. Indus. Uniform
Sup. Co., 743 S.W.2d 302, 303 (Tex. App.—Houston [14th Dist.] 1987, writ
denied).

      Furthermore, the purported appellee’s brief fails to substantially comply
with Rule 38 of the Texas Rules of Appellate Procedure governing the required
contents of appellate briefs. In particular, appellee has failed to respond to
appellants’ issues concisely and provide a clear and concise argument for each
contention made, with appropriate citations to the record and to authority. Tex. R.
App. P. 38.2(a). In addition, we may not consider documents attached to an
appellate brief that are not a part of the appellate record. See Guajardo v. Conwell,
46 S.W.3d 862, 864 (Tex. 2001) (refusing to consider document attached to
petition but not contained in clerk’s record); Canton–Carter v. Baylor College of
Medicine, 271 S.W.3d 928, 932 n. 2 (Tex. App.—Houston [14th Dist.] 2008, no
pet.) (refusing to consider documents attached to appellate brief that were not part
of appellate record).

      We grant appellants’ motion in part and issue the following order:

      We STRIKE appellee’s brief filed February 4, 2015. Pursuant to Rule 38.9,
the court orders appellee Datril Boston to file an amended brief that complies with
the rules of appellate procedure on or before March 27, 2015. See Tex. R. App. P.
38.9. If appellee fails to file an amended brief in compliance with the appellate
rules as ordered herein, the court will consider the appeal without appellee’s brief.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby.